*57The Supreme Court affirmed the judgment of the Common Pleas on May 14, 1883, in the-following opinibn •
Per Curiam.
The complaint here is that the Court took this case from the jury. When the plaintiffs in error ask us to reverse the-Court below for the view it- took of j.fhe whole evidence, that evidence must'be presented for our inspection. Here it is not done. There is what the plaintiffs in error allege is part ' of the evidence. . They do not claim it to be the whole. The defendant in error denies its correctness. It is not certified to by the judge. It does not show the cross-examination of the witnesses whose evidence it professes to give. As we' are not shown either by certificate of the Court, nor by agreement of counsel, the evidence on which the case was ruled, we cannot say that the Court committed any error.
Judgment affirmed.